Exhibit 4.03 STATE OF SOUTH CAROLINA SECRETARY OF STATE ARTICLES OF AMENDMENT TYPE OR PRINT CLEARLY IN BLACK INK Pursuant to Section 33-10-106 of the 1976 South Carolina Code of Laws, as amended, the undersigned corporation adopts the following articles of amendment to its articles of incorporation: 1.The name of the corporation is SCANA Corporation 2.Date of incorporationOctober 1, 1984 3.Agent's name and address Corporation Service Company; 1703 Laurel St.; Columbia, SC 29201 4. On April 21, 2011, the corporation adopted the following amendment of its articles of incorporation: Article 3 is amended to read as follows: “3. The corporation is authorized to issue 200,000,000 shares of common stock, without par value” 5. The manner, if not set forth in the amendment, in which any exchange, reclassification, or cancellation of issued shares provided for in the amendment shall be effected, is as follows: Not applicable 6.Complete either "a" or "b", whichever is applicable. a. x Amendment adopted by shareholder action. At the date of adoption of the amendment, the number of outstanding shares of each voting group entitled to vote separately on the amendment, and the vote of such shares, was: Voting Group Number of Outstanding Shares Number of Votes Entitled to be Cast Number of Votes Represented at the Meeting Number of Undisputed* Shares FororAgainst Common Stock *NOTE: Pursuant to Section 33-10-106(6)(i) of the 1976 South Carolina Code of Laws, as amended, the corporation can alternatively state the total number of undisputed shares cast for the amendment by each voting group together with a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group. b. o The amendment was duly adopted by the incorporators or board of directors without shareholder approval pursuant to Section 33-6-102(d), 33-10-102 and 33-10-105 of the 1976 South Carolina Code of Laws, as amended, and shareholder action was not required. 7. Unless a delayed date is specified, the effective date of these articles of amendment shall be the date of acceptance for filing by the Secretary of State (see Section 33-1-230(b) of the 1976 South Carolina Code of Laws, as amended) Effective upon filing Date:April 21, 2011SCANA Corporation Name of Corporation /s/Gina S. Champion Signature Gina S. Champion, Secretary Type or Print Name and Office FILING INSTRUCTIONS 1. Two copies of this form, the original and either a duplicate original or a conformed copy, must be filed. 2. If the space in this form is insufficient, please attach additional sheets containing a reference to the appropriate paragraph in this form. 3. Filing fees and taxes payable to the Secretary of State at time of filing application. Filing Fee Filing tax Total Return to: Secretary of State P.O. Box 11350 Columbia, SC 29211
